Citation Nr: 1823882	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-44 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for dental disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Counsel





INTRODUCTION

The Veteran had active military service in the United States Army from March 1961 to March 1963 and from February 1964 to July 1969.  He is in receipt of the Combat Infantryman Badge.

This claim comes to the Board of Veterans' Appeals (Board) from a September 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reports that he lost his footing and fell forward during his combat service, hitting the ground and breaking his teeth.  See October 2016 Correspondence; August 2017 VA Form 9.  The Board has no reason to doubt the veracity of his statement.  Moreover, his July 1969 separation examination report shows missing teeth #3 and #30, findings that were not demonstrated on his February 1964 entrance dental examination.  Thus, the combat presumption attaches, and a dental trauma during service is conceded.  38 U.S.C. § 1154(b).  On remand, he should be afforded a VA examination to address the nature and etiology of any current dental disorder.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3.  Then schedule the Veteran for a VA dental examination to determine the nature of the claimed dental disorder.  All indicated diagnostic tests and studies must be accomplished and all findings reported in detail. The complete record must be reviewed by the examiner in conjunction with the examination. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that any currently diagnosed dental disorder was incurred in or is due to the Veteran's military service, to include conceded dental trauma or any documented dental treatment therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran the opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




